UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, 2011 PremierWest Bancorp (Exact Name of Registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation) 000-50332 (Commission File Number) 93 - 1282171 (IRS Employer Identification No.) 503 Airport Road, Medford, Oregon 97504 Address of Principal Executive Office Registrant's telephone number including area code 541-618-6003 (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) On May 26, 2011, PremierWest Bancorp held its annual meeting of shareholders . (b) At the annual meeting, shareholders approved each of the following matters, with the votes on each matter as set forth below: 1. To elect directors of PremierWest Bancorp for the ensuing year. NOMINEE VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES John L. Anhorn 3,396,452 170,928 - 4,856,083 Richard R. Hieb 3,412,557 154,823 - 4,856,083 James M. Ford 3,376,438 190,942 - 4,856,083 John A. Duke 3,387,178 180,202 - 4,856,083 Patrick G. Huycke 3,123,503 443,877 - 4,856,083 Rickar D. Watkins 3,408,712 158,668 - 4,856,083 Brian R. Pargeter 3,408,093 159,287 - 4,856,083 Dennis N. Hoffbuhr 3,417,400 149,980 - 4,856,083 Thomas R. Becker 3,419,140 148,240 - 4,856,083 James L. Patterson 3,307,559 259,821 - 4,856,083 John B. Dickerson 3,424,462 142,918 - 4,856,083 Georges C. St Laurent, Jr. 3,432,591 134,789 - 4,856,083 2. To consider an advisory vote on the executive compensation for our named executive officers. MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Advisory vote on executive compensation 3,164,289 363,401 39,690 4,856,083 3. To approve 2011 Stock Incentive Plan. MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Approval of the 2011 Stock Incentive Plan 3,063,864 463,122 40,394 4,856,083 4. To ratify the appointment of Moss Adams LLP as our Independent Registered Public Accountants for the year ending December 31, 2011. MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Ratification of auditor appointment 8,315,662 82,380 30,074 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 31, 2011 PREMIERWEST BANCORP (Registrant) By: /s/ Douglas N. Biddle Douglas N. Biddle Executive Vice President and Chief Financial Officer
